DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3, 5-7, 9-12, 14-17, 19, 21 and 25-28 are pending in the application.  Claims 4, 8, 13, 18, 20 and 22-24 have been canceled. 
Amendments to claims 1, 9 and 25-26, and new claims 27-28, filed on 10/26/2021, have been entered in the above-identified application.


Claim Rejections - 35 USC § 102 or 103

Claims 1-3, 6-7, 9, 11-12, 16-17, 19, 21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sloman (US Patent No. 6,311,542 B1).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s note on claim interpretation: the examiner notes that “an amount” of resin “in a region” as claimed in claims 5, 10, 14 and 15 is interpreted as being met by distance within a cross-section, which is consistent with applicant’s disclosure, e.g. in [0040] of US 2019/0202142 A1.

Regarding claims 25 and 26, Sloman teaches a method of molding a composite material which includes a fiber reinforcement within a resin comprising laying alternately on a mold first and second layers of fiber material pre-impregnated with uncured resin, where the resin content of the first layer (a second prepreg sheet, or an outermost layer as claimed) is different from that of the second layer (a first prepreg sheet, or a base layer as claimed), and applying heat to the layers to flow gellate and at least partially cure the resin (see Abstract and col. 5 lines 17-31).  Sloman teaches that preferably the volume fraction of resin in the first layer is higher than that in the second layer (col. 3 lines 36-39 and col. 4 lines 49-50).

With regard to the claimed limitation “a first surface of the outermost layer being in contact with the base layer and a second surface of the outermost layer being a first outermost surface of the composite material, and a first surface of the base layer being in contact with the outermost layer and a second surface of the base layer being a second outermost surface of the composite material,” as noted above, Sloman teaches laying alternately on a mold first and second layers of fiber material pre-impregnated with uncured resin (e.g. also see claim 2).

In the event that Sloman is found not to explicitly disclose this limitation, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have made a composite material with two layers in order to provide a combination of layers that gives a desired overall total volume fraction of fibers and resin in a laminate as suggested by Sloman (Abstract and claim 2).

With regard to the claimed limitation “a content of the second resin in the second sheet ranging from 50 wt% to 75 wt%
Regarding claims 1 and 9, Sloman remains similarly as applied above to claims 25 and 26.  With regard to the claimed limitation “the first resin being a thermosetting resin and the second resin being a thermoplastic resin,” the examiner notes that Sloman teaches first and second layers that are impregnated with a resin that is cured (a thermosetting resin as claimed).  Sloman further teaches that preferably high temperature stable thermoplastic resins either in solution in the resin or in the form of finely divided particles or other toughening agents are incorporated in the resin prior to placing the layers on the mold (col. 4 lines 35-43 and col. 10 lines 19-29).  Sloman also teaches that preferably said high temperature stable thermoplastic resins or other toughening agents are added to the second layer, but alternatively or additionally they may be added to the first layer (see same section).  In these alternative or additional embodiments, it is the position of the examiner that when the first layer comprises a higher volume fraction of resin than in the second layer, the first layer (the second prepreg sheet) would comprise a higher volume fraction of the thermoplastic resin.
In the alternative (in the event that Sloman is found not to specifically disclose an amount of the thermoplastic resin in the second prepreg sheet per unit volume being larger than an amount of the first resin in the first prepreg sheet per unit volume), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the first layer (the second prepreg sheet) of Sloman with a higher volume fraction of the thermoplastic resin than in the second layer (the first prepreg sheet) in order to obtain a desired overall total volume fraction of fibers and resin in the laminate whilst providing in the cured material an advantageous combination of toughness, heat distortion temperature (H.D.T.) value and relevant mechanical properties, as suggested by Sloman (cols. 3-4 lines 63-11 and col. 4 lines 35-50). 

Regarding claims 2-3, 6-7, 11-12, 16-17, 19 and 21, Sloman teaches that any form of fibrous reinforcement can be used in the method of the present invention but the most common 


Claim Rejections - 35 USC § 103

Claims 5, 10 and 14-15 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sloman (US Patent No. 6,311,542 B1), as applied to claims 1 and 9 above, in view of Bartolome (US 2015/0239200). 

Regarding claims 5, 10 and 14-15, Sloman remains as applied above.

Sloman does not explicitly disclose wherein in the second prepreg sheet, an amount of the second resin in a region between an outermost surface of the second prepreg sheet and the second reinforcing base material is larger than an amount of the second resin in the region between a rear surface of the second prepreg sheet and the second reinforcing base material, the rear surf ace of the second prepreg sheet being opposite the outermost surface of the second prepreg sheet (or similar limitation of claims 10 and 14-15).

However, Bartolome teaches selectively establishing a different amount of resin on the outer surface of a prepreg and the inner surface (Abstract and [0013).  For instance, Bartolome teaches wherein the thickness of the thermal setting resin on the inner layer of first and second skins (e.g. prepregs) is greater than a thickness of the thermal setting resin on the outer layer of the first and second skins (claim 1).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified at least one of the prepreg layers of Sloman with a different amount of resin on the outer surface and the inner surface in order to securely attach the layers to each other and/or to additional components without the use of an adhesive, thereby obtaining composites that are optimized for light-weight, high strength and improved manufacturing efficiency, as suggested by Bartolome ([0007], [0013]-[0014] and claims 1-5).

Regarding claims 27-28, Sloman in view of Bartolome remains as applied above to claims 5 and 10.  Sloman also teaches that the resin content of the first layer or layers differs from that of the second layer or layers (see claims 2-4).  Thus, the examiner notes that Sloman teaches first and second layers that may comprise outermost surfaces as claimed.



Response to Arguments

Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 

Applicant contends that the Examples shown in Sloman merely teach a resin content as high as 42.5 wt%, but nothing higher than this or close to the claimed 50-75 wt% range.  Applicant also contends that Sloman merely teaches that the thermoplastic resin can be used as an "additive," and that, thus, a skilled artisan would have no reasonable expectation of success in modifying the resin content of the second, thermoplastic resin to be within the claimed range of 50-75 wt%.

Regarding this contention, Sloman teaches that, in an embodiment, different resin formulations may be used in the second low resin content prepreg layers and the first high resin content prepreg layers (col. 6 lines 10-15).  Sloman teaches resin content levels ranging from a 

For instance, looking at the selected materials “1” and “2” in Examples 1 and 2, the weight of the fiber tape (Wf) can be calculated as the product of the disclosed fiber weight (g/m2) and the dimension of the prepreg layer.  The fiber ply thickness can be estimated from Sloman’s disclosure in col. 5 line 25-31 (e.g. 2mm/16 = 0.125 mm), or an estimate could be backed out from the equations below using a known cured density for LTM45EL epoxy resin (1.2 g/cm3).  The fiber tape density = fiber weight (g/m2) / thickness, and the fiber tape volume Vf = Wf / fiber tape density.  The volume of the resin (Vr) can be calculated from the disclosed fiber volume fraction (e.g. using Vr/(Vr + Vf) = 0.48 or 0.45, etc.).  The corresponding weight of the resin (Wr) would vary with the resin density (Wr = resin density * Vr), as would the resin wt% (Wr/(Wr + Wf)).  Sloman teaches a variety of polymer resins (e.g. including polyethylene terephthalate and polyimides), which the examiner notes would comprise densities within a range of around 0.9 to 1.7 g/cm3 (col. 4 lines 43-48).  Thus, although material ‘2’ in Example 2 discloses a fiber volume fraction of 48% corresponding to a resin weight content of only 42.5 wt% (for an epoxy resin), the examiner calculates that for the densities of some of the disclosed thermoplastic resins, the fiber volume fractions taught by Sloman (e.g. 45 vol%) would correspond to resin weight contents that overlap with the claimed range of from 50 wt% to 75 wt%.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0110599 A1 and US 2017/0151712 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/Kevin Worrell/Examiner, Art Unit 1789                     

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789